         Case 4:21-cv-00829-HSG Document 23 Filed 03/05/21 Page 1 of 3




 1                                     UNITED STATES DISTRICT COURT

 2                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
     ELVIA CURIEL-RUTH, on behalf of                 )
 3   herself and all others similarly situated,           Case No. 4:21-cv-00829-HSG
                                                     )
 4                                                   )
                         Plaintiffs,                 )
                                                          APPLICATION FOR ADMISSION OF
 5                                                   )
                                                          ATTORNEY PRO HAC VICE;
             v.                                      )
                                                          ORDER
 6                                                   )
                                                          (CIVIL LOCAL RULE 11-3)
     ROBINHOOD SECURITIES, LLC, et al.,              )
 7                                                   )
                                                     )
 8                                                   )
                                                     )
 9                                                   )
                                                     )
10                                                   )
                                                     )
11                                                   )
                                                     )
12                              Defendants.          )
                                                     )
13

14
           I, Janet Jones-Duffey, an active member in good standing of the bar of the Southern
15
     District of New York, hereby respectfully apply for admission to practice pro hac vice in the
16
     Northern District of California representing Defendant E*TRADE Financial Corporation in the
17
     above-captioned action. My local co-counsel in this case is Neal A. Potischman, an attorney
18
     who is a member of the bar of this Court in good standing and who maintains an office within
19
     the State of California.
20
      MY ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
21    Davis Polk & Wardwell LLP                       Davis Polk & Wardwell LLP
      450 Lexington Avenue                            1600 El Camino Real
22
      New York, New York 10017                        Menlo Park, California 94025
23    MY TELEPHONE # OF RECORD:                       LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
      (212) 450-4000                                  (650) 752-2021
24    MY EMAIL ADDRESS OF RECORD:                     LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
      janet.jones-duffey@davispolk.com                neal.potischman@davispolk.com
25
             I am an active member in good standing of a United States Court or of the highest court
26
     of another State or the District of Columbia, as indicated above; my bar number is: 5334032.
27

28
                                                      1
     PRO HAC VICE APPLICATION & ORDER
     CASE NO. 4:21-cv-00829-HSG
         Case 4:21-cv-00829-HSG Document 23 Filed 03/05/21 Page 2 of 3




 1            A true and correct copy of a certificate of good standing or equivalent official document

 2   from said bar is attached to this application.

 3            I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the

 4   Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local

 5   Rules.

 6

 7

 8            I declare under penalty of perjury that the foregoing is true and correct.

 9
     Dated:      March 1, 2021                               /s/ Janet Jones-Duffey
10
                                                             Janet Jones-Duffey
11

12
                                  ORDER GRANTING APPLICATION
13                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
14            IT IS HEREBY ORDERED THAT the application of Janet Jones-Duffey is granted,
15   subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must
16   indicate appearance pro hac vice. Service of papers upon, and communications with, local co-
17   counsel designated in the application will constitute notice to the party.
18

19
     Dated:              3/5/2021
20                                                UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
                                                         2
     PRO HAC VICE APPLICATION & ORDER
     CASE NO. 4:21-cv-00829-HSG
               Case 4:21-cv-00829-HSG Document 23 Filed 03/05/21 Page 3 of 3

                    Wntteb ~tate~ 1!lt~trtct ~ourt
                          ~outbtrn 1Dt~trtct of j}tb:J ~ork
                              Certificate of Good Standing




 I, Ruby J. Krajick, Clerk of Court, Certify that


            JANET     JONES-DUFFEY               , Bar#               JJ0726

 was duly admitted to practice in the Court on


                                   June 15, 2015

 and is in good standing as a member of the Bar of this Court




Dated at
              500 Pearl St.                    On
           New York, New York
                                                          February 25, 2021




                                               By            s/ V. Bart
           Ruby J. Krajick
             Clerk of Court                                    Deputy Clerk
